The impact of the original collision was of such a character and of such force and violence as to provide ground for a reasonable inference that every injury described in the majority opinion at all likely to prove fatal was inflicted at the time of the original impact.
This collision being caused by the admitted negligence of Peterson, the burden was upon the appellant to show that the injuries thus received did not cause death, but that the fatal injuries were received later because of the negligent acts of the respondents. In this, she failed utterly, as I read the record, and at most presented only evidence that the fatal injuries might have been inflicted by the later acts. *Page 548 
Two causes for the fatality were thus presented to the jury — each equally probable — one for which respondents would be liable, and the other for which they would not be liable. With no fact and no reasonable inference from fact to guide their choice, the average jury would, through natural sympathy, choose the first; and the jury did so in this case. That choice, in my opinion, was speculation, pure and simple, and the trial court was right in granting judgment n.o.v.
I therefore dissent.
HOLCOMB, J., concurs with TOLMAN, C.J.